UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08747 Dividend and Income Fund (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Dividend and Income Fund 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0400 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. DIVIDEND AND INCOME FUND 3M COMPANY Ticker:MMMSecurity ID:88579Y101 Meeting Date: MAY 08, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Amend Qualified Employee Stock Purchase Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ABBOTT LABORATORIES Ticker:ABTSecurity ID:002824100 Meeting Date: APR 27, 2012Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Alpern For For Management Elect Director Roxanne S. Austin For For Management Elect Director Sally E. Blount For For Management Elect Director W. James Farrell For For Management Elect Director Edward M. Liddy For For Management Elect Director Nancy McKinstry For Withhold Management Elect Director Phebe N. Novakovic For For Management Elect Director William A. Osborn For For Management Elect Director Samuel C. Scott, III For For Management Elect Director Glenn F. Tilton For For Management Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Report on Research Animal Care and Promotion of Testing Alternatives Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against For Shareholder 9 Cease Compliance Adjustments to Performance Criteria Against For Shareholder 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACE LIMITED Ticker:ACESecurity ID:H0023R105 Meeting Date: JAN 09, 2012Meeting Type: Special Record Date:NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from Legal Reserves For For Management ACE LIMITED Ticker:ACESecurity ID:H0023R105 Meeting Date: MAY 16, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Michael G. Atieh as Director For For Management Elect Mary A. Cirillo as Director For For Management Elect Thomas J. Neff as Director For For Management Approve Annual Report For For Management Accept Statutory Financial Statements For For Management Accept Consolidated Financial Statements For For Management 3 Approve Allocation of Income and Dividends For For Management 4 Approve Discharge of Board and Senior Management For For Management 5 Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights For For Management Ratify PricewaterhouseCoopers AG as Auditors For For Management Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors For For Management Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital For For Management 8 Advisory Vote to ratify Named Executive Officers' Compensation For For Management 9 Amend Qualified Employee Stock Purchase Plan For For Management ALTRIA GROUP, INC. Ticker:MOSecurity ID:02209S103 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Martin J. Barrington For For Management 4 Elect Director John T. Casteen III For For Management 5 Elect Director Dinyar S. Devitre For For Management 6 Elect Director Thomas F. Farrell II For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director W. Leo Kiely III For For Management 9 Elect Director Kathryn B. McQuade For For Management 10 Elect Director George Munoz For For Management 11 Elect Director Nabil Y. Sakkab For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Report on Lobbying Payments and Policy Against For Shareholder ANALOG DEVICES, INC. Ticker:ADISecurity ID:032654105 Meeting Date: MAR 13, 2012Meeting Type: Annual Record Date:JAN 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ray Stata For For Management 2 Elect Director Jerald G. Fishman For For Management 3 Elect Director James A. Champy For For Management 4 Elect Director John C. Hodgson For For Management 5 Elect Director Yves-Andre Istel For For Management 6 Elect Director Neil Novich For For Management 7 Elect Director F. Grant Saviers For For Management 8 Elect Director Paul J. Severino For For Management 9 Elect Director Kenton J. Sicchitano For For Management 10 Advisory Vote to Ratify NamedExecutive Officers' Compensation For For Management 11 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker:NLYSecurity ID:035710409 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wellington J. Denahan-Norris For For Management 2 Elect Director Michael Haylon For For Management 3 Elect Director Donnell A. Segalas For Against Management 4 Elect Director Jonathan D. Green For Against Management 5 Ratify Auditors For For Management APOLLO INVESTMENT CORPORATION Ticker:AINVSecurity ID:03761U106 Meeting Date: AUG 02, 2011Meeting Type: Annual Record Date:JUN 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank C. Puleo For For Management Elect Director Carl Spielvogel For For Management Elect Director Jeanette Loeb For For Management 2 Ratify Auditors For For Management 3 Approve Sale of Common Shares Below Net Asset Value For For Management AT&T INC. Ticker:TSecurity ID:00206R102 Meeting Date: APR 27, 2012Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of Independent Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against For Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against For Shareholder AVON PRODUCTS, INC. Ticker:AVPSecurity ID:054303102 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas R. Conant For For Management Elect Director W. Don Cornwell For For Management Elect Director V. Ann Hailey For For Management Elect Director Fred Hassan For For Management Elect Director Andrea Jung For For Management Elect Director Maria Elena Lagomasino For For Management Elect Director Ann S. Moore For For Management Elect Director Gary M. Rodkin For For Management Elect Director Paula Stern For For Management Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management BARRICK GOLD CORPORATION Ticker:ABXSecurity ID:067901108 Meeting Date: MAY 02, 2012Meeting Type: Annual Record Date:MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Howard L. Beck For For Management Elect Director C. William D. Birchall For For Management Elect Director Donald J. Carty For For Management Elect Director Gustavo Cisneros For For Management Elect Director Robert M. Franklin For For Management Elect Director J. Brett Harvey For For Management Elect Director Dambisa Moyo For For Management Elect Director Brian Mulroney For For Management Elect Director Anthony Munk For For Management Elect Director Peter Munk For For Management Elect Director Aaron W. Regent For For Management Elect Director Nathaniel P. Rothschild For For Management Elect Director Steven J. Shapiro For For Management Elect Director John L. Thornton For For Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote on Executive Compensation Approach For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker:BMYSecurity ID:110122108 Meeting Date: MAY 01, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Approve Omnibus Stock Plan For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Promotion of Testing Alternatives Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder CARNIVAL CORPORATION Ticker:CCLSecurity ID:143658300 Meeting Date: APR 11, 2012Meeting Type: Annual Record Date:FEB 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 2 Reelect Jonathon Band As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 3 Reelect Robert H. Dickinson As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 4 Reelect Arnold W. Donald As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 5 Reelect Pier Luigi Foschi As ADirector Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 6 Reelect Howard S. Frank As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 7 Reelect Richard J. Glasier As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 8 Reelect Debra Kelly-Ennis As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 9 Reelect Modesto A. Maidique As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 10 Reelect Sir John Parker As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 11 Reelect Peter G. Ratcliffe As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 12 Reelect Stuart Subotnick As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 13 Reelect Laura Weil As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 14 Reelect Randall J. Weisenburger As A Director Of Carnival Corporation and As A Director Of Carnival Plc. For For Management 15 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation For For Management 16 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc For For Management 17 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 19 Approve Remuneration of Executive Directors For For Management 20 Authorize Issue of Equity with Pre-emptive Rights For For Management 21 Authorize Issue of Equity without Pre-emptive Rights For For Management 22 Authorize Shares for Market Purchase For For Management 23 Report on Political Contributions Against For Shareholder CHEVRON CORPORATION Ticker:CVXSecurity ID:166764100 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Lobbying Payments and Policy Against For Shareholder 17 Adopt Guidelines for Country Selection Against For Shareholder 18 Report on Hydraulic Fracturing Risks to Company Against For Shareholder 19 Report on Accident Risk Reduction Efforts Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 21 Request Director Nominee with Environmental Qualifications Against For Shareholder CONOCOPHILLIPS Ticker:COPSecurity ID:20825C104 Meeting Date: MAY 09, 2012Meeting Type: Annual Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against Shareholder 19 Report on Accident Risk Reduction Efforts Against Against Shareholder 20 Report on Lobbying Payments and Policy Against For Shareholder 21 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Against For Shareholder CSX CORPORATION Ticker:CSXSecurity ID:126408103 Meeting Date: MAY 09, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donna M. Alvarado For For Management 2 Elect Director John B. Breaux For For Management 3 Elect Director Pamela L. Carter For For Management 4 Elect Director Steven T. Halverson For For Management 5 Elect Director Edward J. Kelly, III For For Management 6 Elect Director Gilbert H. Lamphere For For Management 7 Elect Director John D. McPherson For For Management 8 Elect Director Timothy T. O'Toole For For Management 9 Elect Director David M. Ratcliffe For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Michael J. Ward For For Management 12 Elect Director J.C. Watts, Jr. For For Management 13 Elect Director J. Steven Whisler For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management DOVER CORPORATION Ticker:DOVSecurity ID:260003108 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Director Robert A. Livingston For For Management 7 Elect Director Richard K. Lochridge For For Management 8 Elect Director Bernard G. Rethore For For Management 9 Elect Director Michael B. Stubbs For For Management 10 Elect Director Stephen M. Todd For For Management 11 Elect Director Stephen K. Wagner For For Management 12 Elect Director Mary A. Winston For For Management 13 Approve Omnibus Stock Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker:DDSecurity ID:263534109 Meeting Date: APR 25, 2012Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director Eleuthere I. Du Pont For For Management 8 Elect Director Marillyn A. Hewson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Ellen J. Kullman For For Management 11 Elect Director Lee M. Thomas For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Require Independent Board Chairman Against For Shareholder 15 Report on Pay Disparity Against Against Shareholder EMERSON ELECTRIC CO. Ticker:EMRSecurity ID:291011104 Meeting Date: FEB 07, 2012Meeting Type: Annual Record Date:NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. Fernandez G. For For Management Elect Director A.F. Golden For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director A.A. Busch, III For For Management Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management 4 Report on Sustainability Against For Shareholder 5 Declassify the Board of Directors Against For Shareholder ENTERGY CORPORATION Ticker:ETRSecurity ID:29364G103 Meeting Date: MAY 04, 2012Meeting Type: Annual Record Date:MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director Gary W. Edwards For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Donald C. Hintz For For Management 5 Elect Director J. Wayne Leonard For For Management 6 Elect Director Stuart L. Levenick For For Management 7 Elect Director Blanche L. Lincoln For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director William A. Percy, II For For Management 10 Elect Director W.J. Tauzin For For Management 11 Elect Director Steven V. Wilkinson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management EXELON CORPORATION Ticker:EXCSecurity ID:30161N101 Meeting Date: NOV 17, 2011Meeting Type: Special Record Date:OCT 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Acquisition For For Management 2 Adjourn Meeting For For Management EXELON CORPORATION Ticker:EXCSecurity ID:30161N101 Meeting Date: APR 02, 2012Meeting Type: Annual Record Date:FEB 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John A. Canning, Jr. For For Management 2 Elect Director Christopher M. Crane For For Management 3 Elect Director M. Walter D'Alessio For For Management 4 Elect Director Nicholas DeBenedictis For For Management 5 Elect Director Nelson A. Diaz For For Management 6 Elect Director Sue L. Gin For For Management 7 Elect Director Rosemarie B. Greco For For Management 8 Elect Director Paul L. Joskow, Ph. D. For For Management 9 Elect Director Richard W. Mies For For Management 10 Elect Director John M. Palms, Ph. D. For For Management 11 Elect Director William C. Richardson, Ph. D. For For Management 12 Elect Director Thomas J. Ridge For For Management 13 Elect Director John W. Rogers, Jr. For For Management 14 Elect Director John W. Rowe For For Management 15 Elect Director Stephen D. Steinour For For Management 16 Elect Director Don Thompson For For Management 17 Elect Director Ann C. Berzin For For Management 18 Elect Director Yves C. de Balmann For For Management 19 Elect Director Robert J. Lawless For For Management 20 Elect Director Mayo A. Shattuck III For For Management 21 Ratify Auditors For For Management 22 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director H.H. Fore For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Election of Directors Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 8 Report on Hydraulic Fracturing Risks to Company Against For Shareholder 9 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder FIRSTENERGY CORP. Ticker:FESecurity ID:337932107 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul T. Addison For For Management Elect Director Anthony J. Alexander For For Management Elect Director Michael J. Anderson For For Management Elect Director Carol A. Cartwright For For Management Elect Director William T. Cottle For For Management Elect Director Robert B. Heisler, Jr. For For Management Elect DirectorJulia L. Johnson For For Management Elect DirectorTed J. Kleisner For For Management Elect Director Donald T. Misheff For For Management Elect Director Ernest J. Novak, Jr. For For Management Elect Director Christopher D. Pappas For For Management Elect Director Catherine A. Rein For For Management Elect Director George M. Smart For For Management Elect Director Wes M. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Against For Shareholder 6 Report on Plans to Reduce Coal-Related Costs and Risks Against Against Shareholder 7 Reduce Supermajority Vote Requirement Against For Shareholder GENERAL ELECTRIC COMPANY Ticker:GESecurity ID:369604103 Meeting Date: APR 25, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 19 Amend Omnibus Stock Plan For For Management 20 Approve Material Terms of Senior Officer Performance Goals For For Management 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GOLDCORP INC. Ticker:GSecurity ID:380956409 Meeting Date: APR 26, 2012Meeting Type: Annual/Special Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ian W. Telfer For For Management Elect Director Douglas M. Holtby For For Management Elect Director Charles A. Jeannes For For Management Elect Director John P. Bell For For Management Elect Director Lawrence I. Bell For For Management Elect Director Beverley A. Briscoe For For Management Elect Director Peter J. Dey For For Management Elect Director P. Randy Reifel For For Management Elect Director A. Dan Rovig For For Management Elect Director Blanca Trevino de Vega For For Management Elect Director Kenneth F. Williamson For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Re-approve Restricted Share Plan For For Management 4 Advisory Vote on Executive Compensation Approach For For Management 5 Community-Environment Impact Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker:HPQSecurity ID:428236103 Meeting Date: MAR 21, 2012Meeting Type: Annual Record Date:JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director Shumeet Banerji For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Raymond. J. Lane For For Management 6 Elect Director Ann M. Livermore For For Management 7 Elect Director G. M. Reiner For For Management 8 Elect Director Patricia. F. Russo For For Management 9 Elect Director G. Kennedy Thompson For For Management 10 Elect Director Margaret C. Whitman For For Management 11 Elect Director Ralph. V. Whitworth For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Adopt Retention Ratio for Executives Against For Shareholder HONEYWELL INTERNATIONAL INC. Ticker:HONSecurity ID:438516106 Meeting Date: APR 23, 2012Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Require Independent Board Chairman Against For Shareholder 14 Report on Political Contributions Against For Shareholder HORIZON TECHNOLOGY FINANCE CORPORATION Ticker:HRZNSecurity ID:44045A102 Meeting Date: JUL 12, 2011Meeting Type: Special Record Date:MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Common Shares Below Net Asset Value For For Management INTEL CORPORATION Ticker:INTCSecurity ID:458140100 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker:IBMSecurity ID:459200101 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INVESCO MORTGAGE CAPITAL INC. Ticker:IVRSecurity ID:46131B100 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Mark Armour For For Management 2 Elect Director James S. Balloun For For Management 3 Elect Director John S. Day For For Management 4 Elect Director Karen Dunn Kelley For For Management 5 Elect Director James R. Lientz, Jr. For For Management 6 Elect Director Neil Williams For For Management 7 Ratify Auditors For For Management ITT CORPORATION Ticker:ITTSecurity ID:450911201 Meeting Date: MAY 08, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Denise L. Ramos For For Management 2 Elect Director Frank T. MacInnis For For Management 3 Elect Director Orlando D. Ashford For For Management 4 Elect Director Peter D'Aloia For For Management 5 Elect Director Donald DeFosset, Jr. For For Management 6 Elect Director Christina A. Gold For For Management 7 Elect Director General Paul J. Kern For For Management 8 Elect Director Linda S. Sanford For For Management 9 Elect Director Donald J. Stebbins For For Management 10 Elect Director Markos I. Tambakeras For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Reincorporate in Another State [from Indiana To Delaware] Against Against Shareholder 14 Require Independent Board Chairman Amend Human Rights Policies Against For Shareholder JOHNSON & JOHNSON Ticker:JNJSecurity ID:478160104 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against For Shareholder 18 Require Shareholder Vote to Approve Political Contributions Against Against Shareholder 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker:JPMSecurity ID:46625H100 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Shareholder 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against For Shareholder KELLOGG COMPANY Ticker:KSecurity ID:487836108 Meeting Date: APR 20, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Benjamin Carson For For Management Elect Director John Dillon For For Management Elect Director Jim Jenness For For Management Elect Director Don Knauss For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Reduce Supermajority Vote Requirement Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker:KMBSecurity ID:494368103 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Fabian T. Garcia For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Nancy J. Karch For For Management 10 Elect Director Ian C. Read For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Marc J. Shapiro For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management KONINKLIJKE PHILIPS ELECTRONICS Ticker:PHGSecurity ID:500472303 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Adopt Financial Statements For For Management 2b Receive Explanation on Company's Reserves and Dividend Policy None None Management 2c Approve Dividends of EUR 0.75 Per Share For For Management 2d Approve Discharge of Management Board For For Management 2e Approve Discharge of Supervisory Board For For Management 3a Reelect E. Kist to Supervisory Board For For Management 3b Elect N. Dhawan to Supervisory Board For For Management 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights For For Management 4b Authorize Board to Exclude Preemptive Rights from Issuance under Item 4a For For Management 5 Approve Reduction in Share Capital by Cancellation of Shares For For Management 6 Authorize Repurchase of Shares For For Management 7 Other Business (Non-Voting) None None Management KRAFT FOODS INC. Ticker:KFTSecurity ID:50075N104 Meeting Date: MAY 23, 2012Meeting Type: Annual Record Date:MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Myra M. Hart For For Management 2 Elect Director Peter B. Henry For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director Jorge S. Mesquita For For Management 8 Elect Director John C. Pope For For Management 9 Elect Director Fredric G. Reynolds For For Management 10 Elect Director Irene B. Rosenfeld For For Management 11 Elect Director Jean-Francois M.L. van Boxmeer For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Change Company Name For For Management 14 Ratify Auditors For For Management 15 Report on Supply Chain and Deforestation Against Against Shareholder 16 Report on Adopting Extended Producer Responsibility Policy Against For Shareholder 17 Report on Lobbying Payments and Policy Against Against Shareholder LENDER PROCESSING SERVICES, INC. Ticker:LPSSecurity ID:52602E102 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David K. Hunt For For Management Elect Director James K. Hunt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management LIMITED BRANDS, INC. Ticker:LTDSecurity ID:532716107 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Heskett For For Management 2 Elect Director Allan R. Tessler For For Management 3 Elect Director Abigail S. Wexner For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Require Independent Board Chairman Against Against Shareholder 8 Declassify the Board of Directors Against For Shareholder 9 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 10 Stock Retention/Holding Period Against For Shareholder MATTEL, INC. Ticker:MATSecurity ID:577081102 Meeting Date: MAY 10, 2012Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Trevor A. Edwards For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director Bryan G. Stockton For For Management 11 Elect Director Dirk Van de Put For For Management 12 Elect Director Kathy White Loyd For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker:MCDSecurity ID:580135101 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 7 Approve Omnibus Stock Plan For For Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Children's Health Concerns and Fast Food Against Against Shareholder MERCK & CO., INC. Ticker:MRKSecurity ID:58933Y105 Meeting Date: MAY 22, 2012Meeting Type: Annual Record Date:MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Contributions Against Against Shareholder METLIFE, INC. Ticker:METSecurity ID:59156R108 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John M. Keane For For Management Elect Director Catherine R. Kinney For For Management Elect Director Hugh B. Price For For Management Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management MFA FINANCIAL, INC. Ticker:MFASecurity ID:55272X102 Meeting Date: MAY 22, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael L. Dahir For For Management Elect Director Robin Josephs For For Management Elect Director George H. Krauss For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker:MCHPSecurity ID:595017104 Meeting Date: AUG 19, 2011Meeting Type: Annual Record Date:JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steve Sanghi For For Management Elect Director Albert J. Hugo-Martinez For For Management Elect Director L.b. Day For For Management Elect Director Matthew W. Chapman For For Management Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Management MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 15, 2011Meeting Type: Annual Record Date:SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder MOLSON COORS BREWING COMPANY Ticker:TAPSecurity ID:60871R209 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles M. Herington For Withhold Management Elect Director H. Sanford Riley For Withhold Management NEWMONT MINING CORPORATION Ticker:NEMSecurity ID:651639106 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce R. Brook For For Management Elect Director Vincent A. Calarco For For Management Elect Director Joseph A. Carrabba For For Management Elect Director Noreen Doyle For For Management Elect Director Veronica M. Hagen For For Management Elect Director Michael S. Hamson For For Management Elect Director Jane Nelson For For Management Elect Director Richard T. O'Brien For For Management Elect Director John B. Prescott For For Management Elect Director Donald C. Roth For For Management Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Other Business For Against Management NOKIA CORP. Ticker:NOK1VSecurity ID:654902204 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting None None Management 4 Acknowledge Proper Convening of Meeting None None Management 5 Acknowledge Proper Convening of Meeting None None Management 6 Receive Financial Statements and Statutory Reports; Receive CEO's Review None None Management 7 Accept Financial Statements and Statutory Reports For For Management 8 Approve Allocation of Income and Dividends of EUR 0.20 Per Share For For Management 9 Approve Discharge of Board and President For For Management 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for the Chairman, EUR 150,000 for Deputy Chairman, and EUR 130,000 for Other Directors For For Management 11 Fix Number of Directors at 11 For For Management Elect Bruce Brown as Director For For Management Elect Stephen Elop as Director For For Management Elect Henning Kagermann as Director For For Management Elect Jouko Karvinen as Director For For Management Elect Helge Lund as Director For For Management Elect Isabel Marey-Semper as Director For For Management Elect Marten Mickos as Director For For Management Elect Elizabeth Nelson as Director For For Management Elect Dame Marjorie Scardino as Director For For Management Elect Risto Siilasmaa as Director For For Management Elect Kari Stadigh as Director For For Management 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers as Auditors For For Management 15 Authorize Share Repurchase Program For For Management 16 Close Meeting None None Management NORDIC AMERICAN TANKERS LTD. Ticker:NATSecurity ID:G65773106 Meeting Date: MAY 21, 2012Meeting Type: Annual Record Date:APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Herbjorn Hansson as Director For Withhold Management Elect David Gibbons as Director For For Management Elect Andreas Ove Ugland as Director For For Management Elect Jim Kelly as Director For For Management Elect Jan Erik Langangen as Director For Withhold Management Elect Paul J. Hopkins as Director For For Management Elect Richard H. K. Vietor as Director For For Management 2 Ratify Deloitte AS as Auditors For For Management 3 Approve Reduction of Share Premium Account by $75.5 Million For For Management 4 Receive Financial Statements and Statutory Reports (Non-Voting) None None Management 5 Transact Other Business (Non-Voting) None None Management NYSE EURONEXT Ticker:NYXSecurity ID:629491101 Meeting Date: JUL 07, 2011Meeting Type: Special Record Date:MAY 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions For For Management 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors For For Management 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 For For Management 5 Adjourn Meeting For For Management NYSE EURONEXT Ticker:NYXSecurity ID:629491101 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andre Bergen For For Management 2 Elect Director Ellyn L. Brown For For Management 3 Elect Director Marshall N. Carter For For Management 4 Elect Director Dominique Cerutti For For Management 5 Elect Director Patricia M. Cloherty For For Management 6 Elect Director George Cox For For Management 7 Elect Director Sylvain Hefes For For Management 8 Elect Director Jan-Michiel Hessels For For Management 9 Elect Director Duncan M. McFarland For For Management 10 Elect Director James J. McNulty For For Management 11 Elect Director Duncan L. Niederauer For For Management 12 Elect Director Ricardo Salgado For Against Management 13 Elect Director Robert G. Scott For For Management 14 Elect Director Jackson P. Tai For For Management 15 Elect Director Rijnhard van Tets For For Management 16 Elect Director Brian Williamson For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 19 Call Special Meetings Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker:OXYSecurity ID:674599105 Meeting Date: MAY 04, 2012Meeting Type: Annual Record Date:MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Aziz D. Syriani For For Management 11 Elect Director Rosemary Tomich For For Management 12 Advisory Vote to Ratify NamedExecutive Officers' Compensation For For Management 13 Ratify Auditors For For Management 14 Request Director Nominee with Environmental Qualifications Against Against Shareholder PACCAR INC Ticker:PCARSecurity ID:693718108 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark C. Pigott For For Management Elect Director Warren R. Staley For For Management Elect Director Charles R. Williamson For For Management 2 Require a Majority Vote for the Election of Directors For For Shareholder 3 Reduce Supermajority Vote Requirement Against For Shareholder 4 Declassify the Board of Directors Against For Shareholder PAYCHEX, INC. Ticker:PAYXSecurity ID:704326107 Meeting Date: OCT 11, 2011Meeting Type: Annual Record Date:AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director Joseph G. Doody For For Management 3 Elect Director David J. S. Flaschen For For Management 4 Elect Director Phillip Horsley For For Management 5 Elect Director Grant M. Inman For For Management 6 Elect Director Pamela A. Joseph For For Management 7 Elect Director Martin Mucci For For Management 8 Elect Director Joseph M. Tucci For For Management 9 Elect Director Joseph M. Velli For For Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker:PBCTSecurity ID:712704105 Meeting Date: APR 19, 2012Meeting Type: Annual Record Date:FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George P. Carter For For Management Elect Director Jerry Franklin For For Management Elect Director Kirk W. Walters For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder PEPSICO, INC. Ticker:PEPSecurity ID:713448108 Meeting Date: MAY 02, 2012Meeting Type: Annual Record Date:MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against For Shareholder PFIZER INC. Ticker:PFESecurity ID:717081103 Meeting Date: APR 26, 2012Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 20 Non-Employee Director Compensation Against Against Shareholder PPG INDUSTRIES, INC. Ticker:PPGSecurity ID:693506107 Meeting Date: APR 19, 2012Meeting Type: Annual Record Date:FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles E. Bunch For For Management Elect Director Robert Ripp For For Management Elect Director Thomas J. Usher For For Management Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker:QCOMSecurity ID:747525103 Meeting Date: MAR 06, 2012Meeting Type: Annual Record Date:JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Francisco Ros For For Management Elect Director Brent Scowcroft For For Management Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Eliminate Provision Relating to Plurality Voting for the Election of Directors For For Management SANOFI Ticker:SANSecurity ID:80105N105 Meeting Date: MAY 04, 2012Meeting Type: Annual/Special Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and Statutory Reports For For Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Management 3 Approve Allocation of Income and Dividends of EUR 2.65 per Share For For Management 4 Elect Laurent Attal as Director For For Management 5 Reelect Uwe Bicker as Director For For Management 6 Reelect Jean Rene Fourtou as Director For For Management 7 Reelect Claudie Haignere as Director For For Management 8 Reelect Carole Piwnica as Director For For Management 9 Reelect Klaus Pohle as Director For For Management 10 Appoint Ernst & Young et Autres as Auditor For For Management 11 Appoint Auditex as Alternate Auditor For For Management 12 Ratify Change of Registered Office to 54, rue La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly For For Management 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 14 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plan For For Management 15 Authorize Filing of Required Documents/Other Formalities For For Management SOLAR CAPITAL LTD. Ticker:SLRCSecurity ID:83413U100 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect DirectorMichael S. Gross For For Management Elect Director Leonard A. Potter For For Management 2 Approve Issuance of Shares Below Net Asset Value For For Management STAPLES, INC. Ticker:SPLSSecurity ID:855030102 Meeting Date: JUN 04, 2012Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Drew G. Faust For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Provide Right to Act by Written Consent For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Amend Executive Incentive Bonus Plan For For Management 17 Approve Qualified Employee Stock Purchase Plan For For Management 18 Ratify Auditors For For Management 19 Stock Retention/Holding Period Against For Shareholder STAR ASIA FIN LTD Ticker:Security ID:855082301 Meeting Date: SEP 14, 2011Meeting Type: Annual Record Date:AUG 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management Reelect Talmai Morgan as Director For Withhold Management Reelect Roger Phillips as Director For Withhold Management Reelect Daniel Cohen as Director For Withhold Management 3 Reappoint Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management STMICROELECTRONICS NV Ticker:STMSecurity ID:861012102 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:MAY 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management 3 Receive Report of Supervisory Board None None Management 4a Adopt Financial Statements For For Management 4b Approve Allocation of Income and Dividends of USD 0.40 per Share For For Management 4c Approve Discharge of Management Board For For Management 4d Approve Discharge of Supervisory Board For For Management 5a Approve Executive Incentive Bonus Plan For Against Management 5b Approve Restricted Stock Grants For Against Management 6 Elect M. Verluyten to Supervisory Board For For Management 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 8 Allow Questions None None Management 9 Close Meeting None None Management TARGET CORPORATION Ticker:TGTSecurity ID:87612E106 Meeting Date: JUN 13, 2012Meeting Type: Annual Record Date:APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roxanne S. Austin For For Management Elect Director Calvin Darden For For Management Elect Director Mary N. Dillon For For Management Elect Director James A. Johnson For For Management Elect Director Mary E. Minnick For For Management Elect Director Anne M. Mulcahy For For Management Elect Director Derica W. Rice For For Management Elect Director Stephen W. Sanger For For Management Elect Director Gregg W. Steinhafel For For Management Elect Director John G. Stumpf For For Management Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Report on Electronics Recycling and Preventing E-Waste Export Against Against Shareholder 6 Prohibit Political Contributions Against Against Shareholder THE COCA-COLA COMPANY Ticker:KOSecurity ID:191216100 Meeting Date: APR 25, 2012Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For Against Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management THE DOW CHEMICAL COMPANY Ticker:DOWSecurity ID:260543103 Meeting Date: MAY 10, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director John B. Hess For For Management 6 Elect Director Andrew N. Liveris For For Management 7 Elect Director Paul Polman For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Elect Director James M. Ringler For For Management 10 Elect Director Ruth G. Shaw For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Approve Omnibus Stock Plan For For Management 14 Approve Nonqualified Employee Stock Purchase Plan For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder THE KROGER CO. Ticker:KRSecurity ID:501044101 Meeting Date: JUN 21, 2012Meeting Type: Annual Record Date:APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Responsibility Policy Against Against Shareholder THE SOUTHERN COMPANY Ticker:SOSecurity ID:842587107 Meeting Date: MAY 23, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Juanita Powell Baranco For For Management 2 Elect Director Jon A. Boscia For For Management 3 Elect Director Henry A. Clark, III For For Management 4 Elect Director Thomas A. Fanning For For Management 5 Elect Director H. William Habermeyer, Jr. For For Management 6 Elect Director Veronica M. Hagen For For Management 7 Elect Director Warren A. Hood, Jr. For For Management 8 Elect Director Donald M. James For For Management 9 Elect Director Dale E. Klein For For Management 10 Elect Director William G. Smith, Jr. For For Management 11 Elect Director Steven R. Specker For For Management 12 Elect Director Larry D. Thompson For For Management 13 Elect Director E. Jenner Wood, III For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Against For Shareholder 17 Report on Lobbying Payments and Policy Against Against Shareholder TIME WARNER INC. Ticker:TWXSecurity ID:887317303 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Provide Right to Act by Written Consent Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker:UTXSecurity ID:913017109 Meeting Date: APR 11, 2012Meeting Type: Annual Record Date:FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. D. For For Management 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management VERIZON COMMUNICATIONS INC. Ticker:VZSecurity ID:92343V104 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Performance-Based and/or Time-Based Equity Awards Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VODAFONE GROUP PLC Ticker:VODSecurity ID:92857W209 Meeting Date: JUL 26, 2011Meeting Type: Annual Record Date:JUN 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Elect Gerard Kleisterlee as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Stephen Pusey as Director For For Management 8 Elect Renee James as Director For For Management 9 Re-elect Alan Jebson as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Re-elect Anne Lauvergeon as Director For For Management 13 Re-elect Luc Vandevelde as Director For For Management 14 Re-elect Anthony Watson as Director For For Management 15 Re-elect Philip Yea as Director For For Management 16 Approve Final Dividend For For Management 17 Approve Remuneration Report For For Management 18 Reappoint Deloitte LLP as Auditors For For Management 19 Authorise Audit Committee to Fix Remuneration of Auditors For For Management 20 Authorise Issue of Equity with Pre-emptive Rights For For Management 21 Authorise Issue of Equity without Pre-emptive Rights For For Management 22 Authorise Market Purchase For For Management 23 Authorise the Company to Call EGM with Two Weeks' Notice For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend and Income Fund By: /s/ John F. Ramirez John F. Ramírez, Chief Compliance Officer Date: August 27, 2012
